Case 1:18-cr-00509-GBD Document 626 Filed 08/24/20 Page 1 of 1

  
 

111 LIVINGSTON STREET

BROOKLYN, N.Y. 11201
Telephone: (917) 951-9626
E-mail: NYCcrimlaw@aol.com

 

 

Aly |

VIA ECE 29
The Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pear! Street
New York, N.Y. 10007

Re: U.S. v. Gocha Paposhvili, 18 Cr. 509 (GBD) ELS

Judge Daniels:

I am attorney of record for the Gocha Paposhvili, the defendant in the above-referenced
matter. Mr. Paposhvili is scheduled to be sentenced before Your Honor on Thursday, August 27,
2020. I respectfully request that Mr. Paposhvili’s sentencing be adjourned to a date in late
October or early November 2020 (but not November 2). Counsel for the Government, AUSA
Matthew Hellman, has advised me that the Government has no objection to this request.

 

Respectfully,

/s/ Arnold J. Levine
Arnold J. Levine
Attorney for Gocha Paposhvilli

 

 
